519 F.2d 365
89 L.R.R.M. (BNA) 3152, 77 Lab.Cas.  P 11,024
Jacqueline TENSING et al., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 75-1428.
United States Court of Appeals,Sixth Circuit.
July 28, 1975.

Helen M. Gradison, Cincinnati, Ohio, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, Abigail Cooley, N. L. R. B., Washington, D. C., for respondent.
Before CELEBREZZE, PECK and McCREE, Circuit Judges.
PER CURIAM.


1
Petitioners seek review of the refusal of the NLRB's General Counsel to issue a complaint on charges filed before the Board.  The Board has moved to dismiss for lack of jurisdiction.


2
We have held previously that district courts may not review the refusal of the Board's General Counsel to investigate or to file a complaint concerning unfair labor practice charges, Mayer v. Ordman, 391 F.2d 889 (6th Cir.), cert. denied, 393 U.S. 925, 89 S.Ct. 257, 21 L.Ed.2d 261 (1968), adhering to the teaching of Vaca v. Sipes, 386 U.S. 171, 182, 87 S.Ct. 903, 913, 17 L.Ed.2d 842 (1967), that "the Board's General Counsel has unreviewable discretion to refuse to institute an unfair labor practice complaint."


3
This principle does not change because an aggrieved party files a petition for review in this Court rather than an action in District Court.  We have no jurisdiction of the petition for review, and it must be dismissed.  Hernandez v. N. L. R. B., 505 F.2d 119 (5th Cir. 1974).


4
The petition for review is hereby dismissed.